Citation Nr: 1613482	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  12-35 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for service-connected left jaw scar.  

2.  Entitlement to a rating in excess of 20 percent for service-connected right ankle osteochondritis dessicans.  

3.  Entitlement to a rating in excess of 10 percent for service-connected status post right knee arthroscopy.  

4.  Entitlement to a rating in excess of 10 percent for service-connected left knee patellofemoral pain syndrome.  .  

5.  Entitlement to a compensable rating for service-connected right ankle scar.  

6.  Entitlement to special monthly compensation (SMC) based on aid and attendance.

7.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michael T. Sullivan , Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to December 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a videoconference hearing before the undersigned in January 2016.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  In a January 2016 written statement (and on the record during his January 2016 videoconference hearing), the Veteran withdrew his appeal as to the matters of increased ratings for left jaw scar, right ankle osteochondritis dessicans, status post right knee arthroscopy, left knee patellofemoral pain syndrome, right ankle scar and SMC based on aid and attendance.

2.  It is reasonably shown that by virtue of his service-connected disabilities the Veteran is precluded from maintaining regular substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal are met with respect to the claims of increased ratings for left jaw scar, right ankle osteochondritis dessicans, status post right knee arthroscopy, left knee patellofemoral pain syndrome, right ankle scar and SMC based on aid and attendance; the Board has no further jurisdiction to consider an appeal as to these matters.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for TDIU are met; a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

In a January 2016 written statement (and on the record during his January 2016 videoconference hearing), the Veteran withdrew his claims seeking increased ratings for left jaw scar, right ankle osteochondritis dessicans, status post right knee arthroscopy, left knee patellofemoral pain syndrome, right ankle scar and SMC based on aid and attendance.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeals seeking increased ratings for left jaw scar, right ankle osteochondritis dessicans, status post right knee arthroscopy, left knee patellofemoral pain syndrome, right ankle scar and SMC based on aid and attendance.  Therefore, there remain no allegations of errors of fact or law for appellate consideration as to these matters.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

TDIU

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  Given the favorable disposition as to the TDIU claim, no further discussion of the duties is necessary.

TDIU may be assigned when the veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities (without regard to age).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular, renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a). 

At the time of his March 23, 2009 TDIU claim the Veteran's service-connected disabilities were left jaw scar, rated 30 percent; bilateral ankle osteochondritis dessicans, each rated 20 percent (with periods of temporary total ratings for convalescence under 38 C.F.R. § 4.30 for each knee); left knee patellofemoral pain syndrome, rated 10 percent; status post right knee arthroscopy, rated 10 percent; painful scars, right ankle and left jaw, rated 10 percent and painful right ankle scar associated with osteochondritis dessicans, rated noncompensable.  The combined rating for the service-connected disabilities was 70 percent; as he has multiple disabilities affecting a single body system (orthopedic), they are considered a single disability rated 60 percent (notably, the Veteran's left jaw scar and bilateral knee disabilities share a common etiology (1984 automobile accident) and are considered a single disability rated 50 percent and his bilateral ankle disabilities are considered one disability rated 40 percent).  Thus, the schedular requirements for a TDIU rating are met.  The question remaining is whether the Veteran's service-connected disabilities (alone) have rendered him incapable of participating in a substantially gainful occupation. 

The Veteran's June 2009 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, reflects that he has completed 4 years of high school and has no other education or training.  He had been employed as a "lube tech" and reported that he became too disabled to work on November 23, 2007 as a result of his service-connected bilateral ankle and knee disabilities.  

In a statement received in June 2009 (dated June 2007), the Veteran reported that, as a result of chronic knee and ankle pain, he uses a walker and wheel chair and requires assistance doing household chores, cooking and with transportation.  He stated that these disabilities hinder him from securing and maintaining employment because he is unable to lift greater than 25 pounds or walk/stand for long periods.  

A July 2009 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, from the U.S. Office of Personnel Management (OPM) shows that the Veteran last worked on December 21, 2007.  OPM did not provide a reason for termination of the Veteran's employment.  

An August 2009 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, from Indy 3000 shows that the Veteran last worked on October 22, 2007.  An August 2009 response from another employer, Jiffy Lube, show that the Veteran last worked January 19, 2007 and his employment was terminated because he "could not perform job duties."  Another August 2009 response from Jiffy Lube shows that the reason for the Veteran's employment termination was he "missed [too] many days because of injury to ankles, left for another job."  

A September 2009 letter from the Veteran's attorney to the Social Security Administration (SSA) notes that the Veteran had not worked since November 2007 because of lower extremity impairments (constant pain and surgeries of both ankles which impair his ability to ambulate effectively.)

A September 2009 SSA decision shows that the Veteran's disability began on December 21, 2007.  His primary diagnosis was osteoarthritis and allied disorders, no secondary diagnosis is provided.  SSA found that the Veteran's "internal derangement of the knees, feet and ankles" "causes more than minimal functional impairment" and the "demands of [his] past relevant work exceed the residual functional capacity."  

In his December 2013 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran stated that his "limitations prevent [him] from performing any substantial gainful activity as [he has] tremendous difficulty keeping up with any persistent pace in the workplace and [his] conditions prevent [him] from regularly attending and competently performing the routine tasks of employment."  

A March 2013 VA examination report notes that the Veteran "stopped working due to pain in knees and ankles with standing walking bending which was part of his job."  

A December 2014 VA ankle conditions examination report notes that the Veteran regularly uses a walker due to his bilateral ankle condition and includes the opinion that his ankle disabilities do not impact his ability to perform occupational tasks.  No explanation of rationale for this opinion was provided.  

During his January 2016 hearing before the undersigned, the Veteran testified that he is a high school graduate and last worked in October 2007 as a custodian.  He also reported prior employment as a lube technician (performing oil changes on cars).  The Veteran testified that he is unable to work because his knee and ankle disabilities prevent him from standing and being on his feet to perform custodial functions, such as dumping garbage and sweeping.  He came to the hearing using a walker and reported that it is the only way he is able to walk and stand.  

Based on a review of the evidence, the Board concludes that an award of a TDIU is warranted.  When considering the Veteran's employment and educational background, as well as the medical evidence of record, in addition to affording him the benefit-of-the-doubt, the Board finds that the evidence supports a grant of a TDIU.  Also noteworthy is the fact that the Veteran has been awarded Social Security disability benefits for his service-connected knee and ankle disabilities.  While Social Security Administration awards are based on criteria distinct from the criteria relied upon by VA for TDIU claims, (they contemplate the Veteran's age and all disabilities shown rather than basing a determination as to his employability on his service-connected disabilities alone) and cannot be determinative of themselves, they are evidence bearing on TDIU.  Further, in concluding that the Veteran's ankle disabilities do not impact his ability to perform occupational tasks, the December 2014 VA opinion against the Veteran's claim provides no explanation of rationale, is internally inconsistent (notes that he regularly uses a walker for ambulation) and is inconsistent with the evidence of record (VA examination reports and evidence from the SSA which show occupational impairment as a result of service-connected knee and ankle disabilities).  Notably, the ultimate question of whether a Veteran is capable of securing or following substantially gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013). 

Affording the Veteran the benefit of the doubt, the Board finds that the evidence is at least in equipoise that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  Therefore, entitlement to TDIU is warranted.

ORDER

The appeals seeking increased ratings for left jaw scar, right ankle osteochondritis dessicans, status post right knee arthroscopy, left knee patellofemoral pain syndrome, right ankle scar and SMC based on aid and attendance are dismissed.

A TDIU rating is granted, subject to the regulations governing payment of monetary awards.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


